Citation Nr: 1736965	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  11-34 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Navy from July 1966 until August 1971.  The Veteran's service medals include the Republic of Vietnam Campaign Medal, Republic of Vietnam Merit Unit Citation (Gallantry Cross), the Vietnam Campaign Medal with one Bronze Star, and a Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In October 2016 the Veteran presented testimony at a videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is associated with the electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains documents that are duplicative of the evidence in VBMS.


FINDING OF FACT

The preponderance of the evidence of record does not demonstrate exposure to herbicides during service or the inception of prostate cancer during service.  


CONCLUSION OF LAW

The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by letter dated June 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), service personnel records, and identified and available post-service medical records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his prostate cancer claim.  The RO did not provide the Veteran with a claim.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Although the Veteran underwent a VA Agent Orange Program consultation in December 2015, he did not have a specific examination for prostate cancer.  The Board finds that no such examination is necessary as the evidence does not establish that there is an event, injury, or disease during service.  As is discussed more below, evidence of Agent Orange exposure is not shown and the Veteran does not allege, and the record does not show, any in-service symptoms, treatment, or diagnoses of prostate cancer during service.   

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before a VLJ.  A VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At this Board hearing, the VLJ outlined the issues on appeal, including the requirements for service connection, and the Veteran indicated that they did not have any additional evidence or testimony to present.  Moreover, there is no indication that the Veteran has any additional evidence to submit.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation to the contrary.  The Board will proceed to address the merits of the claims.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

A Veteran exposed to herbicide agents may also be entitled to presumptive service connection for certain enumerated diseases.  A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  Service in the Republic of Vietnam is "service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).  VA has interpreted this regulation to require "the service member's presence at some point on the landmass or the inland waters of Vietnam" for entitlement to a presumption of exposure to Agent Orange.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  Service on a U.S. Navy vessel may qualify as duty or visitation in Vietnam, as long as the veteran set foot on land.  Haas, 525 F.3d at 1195, 1197.  VA has also recognized that the presumption of Agent Orange exposure also applies for Navy veterans who served on vessels that were originally designated as offshore, or "blue water," vessels, but nevertheless were in inland waterways.  See Gray v. McDonald, 27 Vet. App. 313 (2015); VA Adjudication Procedures Manual M21-1, Part IV, Subpart ii, Chapter 1. Section H.2. 

In February 2016, VA issued new guidance on the definition of inland and offshore waterways of Vietnam.  Specifically, VA defined offshore waters as "the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence."  VA determined that Da Nang Harbor, Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and, Ganh Rai Bay were considered to be offshore waters of the Republic of Vietnam.  See VA Adjudication Procedures Manual M21-1, Part IV, Subpart ii, Chapter 1, Section H.2.c.  In addition, VA updated its list of US Navy and Coast Guard ships associated with military service in Vietnam to reflect the new guidance issued with respect to the definition of inland and offshore waterways and possible exposure to Agent Orange or other herbicides.  See Vietnam Era Navy Ship Agent Orange Exposure Development Site, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (updated July 28, 2017).  The Board must determine both whether the Veteran actually set foot in Vietnam and whether the ship on which the Veteran served operated in the inland waterways of Vietnam (exposing those aboard to airborne sprayed herbicides).  See Gray, 27 Vet. App. 313.

For veterans presumed to have been exposed to herbicides, certain enumerated diseases shall be service connected even though there is no record of such disease during service, so long as the requirements of 38 U.S.C.A. § 1116 (West 2014) and 38 C.F.R. § 3.307(a)(6)(iii) are met, and the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014) and 38 C.F.R. § 3.307(d) (2016) are also satisfied. 38 C.F.R. § 3.309(e). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  See Jandreau, 492 F.3d. at 1377 n. 4.  Also, non-expert witnesses are competent to report that which they have observed with their own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Non-expert nexus opinion evidence may not be categorically rejected.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The complexity of the question and whether a nexus opinion or diagnosis could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In sum, whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's STRs are silent for any prostate related complaints.  Largely illegible deck logs for the USS Towers discuss the ships operations around the Da Nang Harbor.  The legible portions show the USS Towers was anchored in Da Nang Harbor in several fathoms of water at various times and shelled shore targets.

The Veteran's service personnel records show that he was assigned to the USS Towers from March 1968 through August 1971.  He served in designated hostile fire zones for a large part of September 1968 through February 7, 1969.

In May 2010 the Veteran submitted an internet article detailing the history of the USS Towers.  The article reported that the USS Towers departed for another Vietnam deployment in September 1968.  From then through January 1969, the ship was involved in escorting and screening the USS New Jersey, shelling shore targets along the Da Nang Harbor and north and south of the Da Nang Harbor, and rescuing airmen south of the demilitarized zone.  

In June 2010 the Veteran submitted another ship history from another internet site.  That site reported that in early January 1969 the USS Towers operated off the coast of South Vietnam in the IV Corps Tactical Zone shelling enemy targets.  In late January 1969 the USS Towers operated north and south of and in Da Nang Harbor, and provided support fire from inside Da Nang Harbor in support of the U.S. First Marine Division.  The ship then departed early February for the Philippines.  

In a June 2010 statement, the Veteran wrote that he was in Da Nang Harbor from January through February 1969 supporting the land operations in that area.  He stated they were constantly spraying the land close to the harbor with herbicides.

In June 2010, the Veteran's service department reported they were unable to determine whether the Veteran served in Vietnam.  They were able to confirm that the Veteran was aboard the USS Towers, and that ship was in the official waters of Vietnam intermittently from October 1968 through June 1971.  

In December 2010 VA made a formal finding that the Veteran's STRs and personnel file did not show exposure to Agent Orange or service in the inland waters or on the landmass of Vietnam.  The formal finding also noted that a JSRRC coordinator had reviewed all of the Veteran's records and concluded that the Veteran had not been exposed to Agent Orange.

The Veteran submitted a third ship history from an online source in December 2010.  That history clarified that in November 1968 the USS Towers provided anti-rocket support out of Da Nang Harbor.  The USS Towers then sailed to the Philippines for upkeep, to Singapore for rest and relaxation, to Yankee Station in the Gulf of Tonkin, and then back to the IV Corps operating area for night-harassment fire duties against communist ground forces.  The USS Towers returned to the "gunline" at Da Nang and continued to provide support fire for ground operations north and south of Da Nang Harbor from her anchorage in Da Nang Harbor.

At the October 2016 hearing, the Veteran testified that in 1968 he was aboard the USS Towers and escorting the USS New Jersey close enough inland to receive incoming enemy fire.  He reported being in Da Nang Harbor the entire month of November 1968 and again in January 1969, and being very close to shore during those times.  The Veteran clarified that he never set foot in Vietnam, but that they anchored "in the stream" which his representative explained was a naval term meaning they were anchored close to the mouth of the river.  

In a November 2016 statement, DB, a fellow service member, wrote that he served on the USS Towers while it operated in the Gulf of Tonkin and also patrolled upriver for ground forces support of the 101st Marine Division.  During that time, DB wrote that they blockaded the river and encountered several sprayings of Agent Orange herbicide on both of the nearby banks.  He also reported they were exposed to Agent Orange by eating fish caught in the river at the Tonkin Delta.

The VA list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents does not show the USS Towers served in the inland waterways of Vietnam other than during July 1966 when the Veteran was not on board.  See Vietnam Era Navy Ship Agent Orange Exposure Development Site, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (Updated July 28, 2017).  

The foregoing evidence does not establish that the Veteran was ashore in Vietnam or in the inland waters to establish presumptive exposure to Agent Orange.  The Da Nang Harbor is considered offshore waters.  See VA Adjudication Procedures Manual M21-1, Part IV, Subpart ii, Chapter 1, Section H.2.c.  The Veteran's DD-214 establishes he was in the Navy during the Vietnam era and he is in receipt of several Vietnam service medals.  The Veteran's service medals are insufficient to establish that he had actual service on the landmass of Vietnam or inland waterways.  See Haas, 525 F.3d 1168.  The Veteran has specifically reported that they sprayed herbicides along the coast of the Da Nang Harbor, and that he could see orange off the runway.  He does not contend, and the evidence does not show, that he stepped foot on the land mass of Vietnam or was in qualifying inland waters.  Rather, the Veteran is asserting that he was in the Da Nang Harbor but closer to the shore, and that they sometimes anchored at the mouth of the river.  The Veteran has not contended that the USS Towers went upriver or otherwise to inland waters during the time he was aboard.  No evidence shows the Veteran had visitation in Vietnam.  The available ship histories and ship log show the USS Towers fired on shore targets from the coast or from inside the Da Nang Harbor during the time period the Veteran was on board.  The statement from DB does not clarify when the actions DB is reporting took place or whether the Veteran was with him for those actions.  DB's statement is inconclusive, and also contradicts the Veteran's own testimony that he remained in the Da Nang Harbor.  The Board does not find DB's statement to be probative of whether the Veteran had inland service in the Republic of Vietnam.  DB also testified that they ate fish contaminated with Agent Orange, but it is unclear if he was also referring to the Veteran.  In any event, DB has not been shown to be competent to report whether the fish were actually contaminated with herbicides as that would require a specialized scientific knowledge.  Accordingly, the Veteran is not presumed to have been exposed to Agent Orange or otherwise exposed to Agent Orange and service connection is not warranted on this presumptive basis. See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e). 

Service connection for a prostate cancer also not warranted on a direct basis as there is no evidence of prostate symptoms or disease in service.  See 38 C.F.R. 
§ 3.303(a), (d); see Shedden, 381 F.3d at 1167.  The Veteran's prostate cancer was diagnosed in 2009, and there is no medical evidence of record that suggesting that prostate cancer is otherwise related to the Veteran's period of service.  Accordingly, one of the three elements of service connection is not met.  In sum, the criteria for direct service connection are not met.  See 38 C.F.R. § 3.303 (a), (d).

ORDER

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is denied.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


